Citation Nr: 1525383	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  08-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the Veteran's discharge from a period of service from November 1999 to December 2002 is a bar to Department of Veterans Affairs benefits. 


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The appellant had service from February 1999 to August 1999 and was honorably discharged.  He was discharged under "other than honorable" conditions for the period from November 1999 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran initially requested to be afforded a Board hearing on his October 2008 VA Form 9.  However, he later withdrew his hearing request in writing in September 2011.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was honorably discharged from active service for his first period of service from February 1999 to August 1999.

2.  The Veteran was discharged under "other than honorable" conditions due to bad conduct for the period from November 1999 to December 2002.  The narrative reason for separation was court martial.

3.  The Veteran was not insane at the time of committing the offenses causing his discharge from active service.


CONCLUSION OF LAW

Entitlement to VA compensation benefits is precluded due to the character of the Veteran's discharge.  38 U.S.C.A. §§ 101 , 5103, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is appealing the denial of VA benefits (specifically service connection claims), which were denied in September 2006 and November 2014 administrative decisions due to the character of discharge.  His main contention is that he suffered from improperly diagnosed psychiatric disorders during service which led to his dishonorable discharge from his second period of service.

To be eligible for VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  A veteran is a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) .

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

In accordance with 38 C.F.R. § 3.12(a), if a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based is terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

In accordance with 38 C.F.R. § 3.12(b), a discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release unless otherwise specifically provided.  38 U.S.C.A. § 5303(b).

Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of a sentence of general court-martial; (3) resignation of an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities where it is affirmatively shown that the former service member requested his or her release; (6) by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: acceptance of undesirable discharge in lieu of trial by general court-martial; mutiny or spying; offense involving moral turpitude (this includes, generally, conviction of a felony); willful and persistent misconduct; and homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

Turning to the merits of the claim, the Veteran voluntarily enlisted on February 23, 1999.  His DD Form 214 indicates that he was honorably discharged from this first period of service on August 31, 1999.  The Veteran reenlisted on November 23, 1999 and was discharged under "other than honorable" conditions due to bad conduct on December 6, 2002.  The narrative reason for separation was court martial.

The record demonstrates that the Veteran was convicted by court martial in June 2001 of offenses that occurred between January 2001 and February 2001, to include disrespectful language and deportment to a senior noncommissioned officer, conspiring to commit aggravated assault, breaking restriction limits of Fort Hood, Texas, and wrongful communication of a threat to commit an aggravated assault.  The November 2001 General Court Martial Order indicates that the Veteran was sentence to a bad conduct discharge, confined for a period of 12 months, and forfeited all pay and allowance.  

In March 2002, these findings were affirmed by the United States Army Court of Criminal Appeals.

The Veteran filed an August 2005 claim for service connection for anger problems and bi-polar/manic depression related to his second period of service.

In response, in September 2006 and November 2014 Administrative Decisions, VA found that the Veteran's period of service from November 23, 1999 to December 6, 2002 is dishonorable for VA purposes by reason of the sentence of a general court martial due to willful and persistent misconduct.  38 C.F.R. § 3.12(c)(2), 3.12(d)(4).

In a January 2006 statement and October 2007 notice of disagreement, the Veteran stated that while stationed at Fort Hood he had behavior and self-esteem. He stated that he hospitalized in a hospital psychiatric ward and prescribed Prozac and enrolled in anger management classes.  He stated that he has been diagnosed with bipolar disorder and manic depression and believes that if he his psychiatric disorders were properly diagnosed and treated in service, he would have fulfilled the terms of his second enlistment.  He contends that his undiagnosed or improperly diagnosed psychiatric disorders led to his behavior problems and subsequent other than honorable discharge.

In this regard, the Veteran's service treatment records dated in June and September 2001 reflect that he had been prescribed Prozac and had taken anger management classes for 7 months.  However, as stated by the Veteran, the STRs do not indicate a diagnosed psychiatric disorder or treatment of the same or suggest that he was insane at the time of his offenses.  

In November 2005 VA requested inpatient clinical records for mental health treatment at Fort Hood, TX, for the period of January 1, 2002 to December 6, 2002. The record search was negative for treatment of a psychiatric disorder, providing evidence against this claim.

Post-service private treatment records indicate diagnoses of and treatment for bipolar disorder, ADD, manic depression and anxiety disorder.  However, none of these records suggest that the Veteran was insane at the time of the offenses which resulted in a court martial and his dishonorable discharge from his second period of service.

The Board finds that the claim must be denied.  The Veteran's dishonorable discharge from the period of service from November 1999 to December 2002 as a result of conviction by court martial is a bar to VA benefits related to his second period of service.  38 C.F.R. § 3.12(c)(2).  In addition, there is no evidence to suggest that he was insane at the time the offenses were committed.  38 C.F.R. §§ 3.12(b), 3.354(a).  While he clearly had problems, this does not rise to the high level of "insane" under VA law.  It is important for the Veteran to understand that the fact he had a problem during this period of service (assuming he did) it does not provide a basis to find the Veteran "insane", and the service treatment records provide particularly negative evidence against such a claim. 

For the reasons stated above, the Board finds that the character of the Veteran's service from his second period of service from November 1999 to December 2002 is a bar for benefits.  Consequently, the Veteran has no legal entitlement to VA benefits based on disease or injury incurred between those dates, and his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Where the issue involves the character of a appellant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in November 2005.  The letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The Board finds that this letter was sufficient to notify the Veteran of the criteria applicable to his claim.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, service personnel records, and available post-service treatment records, and lay statements from the Veteran have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The character of the Veteran's discharge from a period of service from November 1999 to December 2002 is a bar to Department of Veterans Affairs benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


